I concur in affirming the judgment for compensatory damages. I think the evidence is abundant to support the verdict for conversion of the tractor as a whole.
I am unable, however, to agree to the affirmance of the judgment for punitive damages. This, in my judgment, is not such a case as comes within the rule. We have no statute in this state authorizing the imposition of punitive or exemplary damages. The principle, in so far as it exists here, comes from our adoption of the *Page 186 
common law. It is allowed in the nature of a punishment to the defendant and a warning and example to deter others from committing like offenses.
"Exemplary damages are not a favorite of the law, and it has been said that the power of giving them should be exercised with great caution and that they are properly confined within the narrowest limits."
(15 Am. Juris, p. 704, sec. 268; Post v. Buck's Stove  R.Co., 43 L.R.A., N.S., 498, 501; Yesel v. Watson,226 N.W. 624, 64 A.L.R. 929.)
We have, however, recognized and adopted the principle of allowance of punitive and exemplary damages in certain cases. In Unfried v. Libert, 20 Idaho 708, 728, 119 P. 885, 891, we announced the rule for allowance of such damages as follows:
"As we understand the rule of exemplary or punitive damages, they cannot be recovered unless the evidence shows clearly that the action of the wrongdoer is wanton, malicious or gross and outrageous, or where the facts are such as to imply malice and oppression, in which case the law authorizes the court to allow a sum of money as punishment to the wrongdoer for the injury done."
That rule has been subsequently cited and approved. Dwyer v.Libert, 30 Idaho 576, 167 P. 651; Gunnell v. Largilliere Co.,46 Idaho 551, 559, 269 P. 412.
The chief difficulty arises in applying this rule to the facts of any given case. In the first place, the query arises as to whether the "wanton, malicious or gross and outrageous" conduct may be general, or whether it must be directed toward the plaintiff who is seeking the damages and "imply malice and oppression" toward the plaintiff. The authorities, which have considered this aspect of the question, seem to have adopted the latter view; that is, that the malice and wrongful conduct must have been directed at the plaintiff and been intended to annoy, oppress, humiliate, or otherwise injure the plaintiff.
Most of the cases, discussing the circumstances under which punitive or exemplary damages may be allowed, refer to and discuss mental anguish, humiliation, personal indignities, and civil wrongs and injuries pertaining to *Page 187 
the person of the plaintiff. Some of the cases make a distinction between those civil actions which arise out of the commission of crimes and those which are merely tortious. 98 A.L.R., p. 267, note; 15 Am. Juris., p. 711, sec. 275, notes 10 and 11; Pixley v. Catey, 102 Ind. App. 213, 1 N.E.2d 658; note to Vaughn v. Mesch, 123 A.L.R. 1115.
Some courts have refused to make any distinction between the two, while other courts have refused to allow punitive damages in civil actions, where the offense carried the penalty of fine or imprisonment. In discussing this subject, 2 Sutherland Damages, 4th ed., sec. 402, pp. 1305-1309, says:
"The reasoning upon which this double liability to punishment is maintained is not very satisfactory. It is not a cogent answer to the objection that the additional damages imposed for punishment in the civil action go to the injured party. He is not entitled to them if he is otherwise compensated; nor does the fact that this mulct goes to him instead of the state render its imposition any less a punishment, which is repeated and duplicated when, upon the same principle and for the same public purpose, he is fined again in a prosecution in the name of the state.
"When punitory damages are allowed the law uses the suit of a private party as an instrument of public protection, not for the sake of the suitor, but for that of the public. It is not the form of the action that gives the right to the jury to give such damages, but the moral culpability of the defendant. After there has been one trial in which his culpability has been tried with a view to punishment in the interest of the public any other trial for the same purpose, whatever may be the form of the proceeding, is in substance and effect putting the accused again in jeopardy of punishment for the same offense, and vexing him again for the same cause. Nor is the objection removed though the first verdict and the judgment thereon be provable on the second trial in mitigation, though this would, to the extent of the mitigation, lessen the injury resulting from double punishment."
In Missie Picklesimer v. L.  N. Ry. Co., 194 N.C. 40, *Page 188 138 S.E. 340, 52 A.L.R. 1330, the supreme court of North Carolina said:
"Punitive or exemplary damages, sometimes called 'smart money,' are allowed in cases where the injury is inflicted in a malicious, wanton, and reckless manner. They are not given with a view to compensation, but rather as a punishment to the defendant and as a warning to other wrongdoers. Nor are they allowed as a matter of course. The defendant's conduct must have been actually malicious or wanton, displaying a spirit of mischief towards the plaintiff, or of reckless and criminal indifference to his rights." (Italics supplied.)
(See, also, Gill v. Selling, 125 Or. 587, 267 P. 812, 58 A.L.R., 1556 and note.)
"It is generally said that punitive damages are awarded in view of the supposed aggravation of the injury to thefeelings of the plaintiff by the wanton or reckless act of the defendant." (Italics supplied.)
Erwin v. Milligan, 188 Ark. 658, 67 S.W.2d 592, 594; 8 Rawle C. L., p. 579, sec. 128; 17 C. J., p. 968, sec. 268.
Punitive damages in a civil case are somewhat comparable tocompensatory damages in a personal injury case for pain,suffering and mental anguish.
In the present case, there is no claim made that defendant was even acquainted with the plaintiff or knew anything about who, if any one, owned the property he directed Gums to get. What he wanted was the property, and all he attempted to do was to secure the property. The record is silent as to whether respondent requested or expected Gums to steal the property or purchase it. However that may be, respondent did not take the property himself.
It has been held that, while the principal may be liable for compensatory damages for the act of his agent, he is not liable for exemplary or punitive damages for the agent's acts.
In Lakeshore  M. S. R. Co. v. Prentice, 147 U.S. 101,13 S. Ct. 261, 263, 37 L. ed. 97, the Supreme Court of the United States said:
"Exemplary or punitive damages, being awarded, not *Page 189 
by way of compensation to the sufferer, but by way of punishment of the offender, and as a warning to others, can only be awarded against one who has participated in theoffense. A principal, therefore, though of course liable tomake compensation for injuries done by his agent within thescope of his employment, cannot be held liable for exemplary orpunitive damages, merely by reason of wanton, oppressive ormalicious intent on the part of the agent." (Italics supplied.)
I think the judgment should be modified by disallowance of the $290.50 exemplary damages.
I am authorized to say that Mr. Chief Justice Budge concurs in the foregoing opinion.